Citation Nr: 0530211	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  01-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
asthma and awarded a 10 percent initial evaluation for that 
disability.  During the course of the appeal, the evaluation 
for his service-connected asthma was increased to 30 percent 
disabling.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2002.  Thereafter, the Board 
issued a decision in June 2003 that denied a disability 
evaluation in excess of 30 percent for the veteran's asthma.  
The veteran appealed that decision to the Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court issued an Order in April 2004 that vacated 
the Board's prior decision and remanded the case for further 
action.  In September 2004, the Board remanded the case for 
further development.


FINDING OF FACT

The veteran's bronchial asthma is currently manifested by 
shortness of breath upon exertion, asthma attacks in the 
spring or fall due to pollen or over-exertion that occur once 
every two weeks, and pulmonary function tests showing mild 
obstructive lung defect, with good response to 
bronchodilator.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

The RO notified the veteran of the VCAA by letter in October 
2004, which followed the September 2000 adjudication of the 
claim.  The VCAA notice included the type of evidence needed 
to substantiate the claim of entitlement to an increased 
rating, namely, evidence that the service-connected 
disability has worsened.  The veteran was also informed that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
with his authorization VA would obtain private medical 
records on his behalf.  The RO requested that the veteran 
submit any evidence in his possession that pertained to the 
claim.  The veteran was given 60 days to respond. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim and he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and, of Pelegrini, supra (requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, 38 C.F.R. § 3.159). 

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Since the veteran has not identified 
any other evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  
 
Factual Background

The veteran was seen numerous times during the course of this 
appeal with complaints of shortness of breath and wheezing, 
with diagnoses of asthma, sinusitis, chronic obstructive 
pulmonary disease (COPD), and bronchitis.  Social Security 
records indicate that the veteran is currently receiving 
Social Security benefits for a variety of medical problems, 
including his bronchial asthma.

Hospitalization records dated November 1976 indicate that the 
veteran had a history of bronchial asthma of approximately 5 
years duration, for which he had been receiving medication.  
It was noted that the veteran had been seen that day with an 
acute episode of dyspnea and coughing.  Examination revealed 
marked expiratory dry rales.  Several medications were 
administered with minimal to no effect, and the veteran was 
noted to have slight cyanosis of the nail beds.  He was 
admitted to the hospital at that time for further treatment.  
His final discharge diagnoses were of acute bronchial asthma, 
and acute bronchitis.

An April 1986 outpatient treatment report indicated that the 
veteran was seen with acute asthmatic bronchitis.  He was 
noted to be a smoker.  He was wheezing throughout both lung 
fields.  There were rhonchi that cleared with cough.

The result of pulmonary function testing dated September 1989 
found an FEV-1 of 70% predicted, and a FEV-1/FVC of 75% 
predicted.  The veteran was diagnosed with a mild obstructive 
defect with evidence of air trapping.

An outpatient treatment record dated April 1990 noted that 
the veteran had complaints of fevers, chills and sweats.  His 
lungs were clear to auscultation, with no rales, rhonchi, or 
wheezes.  The veteran was diagnosed with bronchitis.

A treatment record dated October 1992 indicated that the 
veteran reported having an asthma attack.  He was noted to be 
in severe respiratory distress, with use of accessory 
muscles, wheezing, and very poor air movement in all lung 
fields.  Slight cyanosis of the nail beds was noted.  The 
veteran was medicated, with improvement of symptoms.

The veteran received a VA examination in January 1993.  The 
report of that examination indicates, in relevant part, that 
the veteran was diagnosed with possible sinusitis.  Further 
examination indicated that the veteran reported that he had 
asthma for about 17 years.  He reported smoking one or two 
packs of cigarettes a day for 16 years.  Upon examination of 
the respiratory system, there was no cough or expectoration 
noted.  Percussion of the chest was normal.  As to 
auscultation of the chest, lung sounds were normal, with no 
adventitious sounds.  The veteran was diagnosed with a 
history of asthma.

The veteran received a pulmonary function test in January 
1993.  The report of that testing indicated that the veteran 
had an FEV-1 that was 68% predicted, and an FEV1/FVC that was 
59% predicted.

The veteran received a Social Security examination in March 
1993.  At that time, the veteran's chief complaint was of 
trouble breathing.  At that time, he reported that he had 
difficulty with asthma since age 17.  He noted shortness of 
breath and wheezing upon exertion.  He reported that he 
wheezed on a daily basis.  Medications substantially improve 
his symptoms.  He indicated that if he was around dust or 
smoky areas, he would sneeze and wheeze.  He also noted 
coughing that was productive of white to yellow sputum.

Upon examination, the chest was not clear to auscultation and 
percussion; there were inspiratory and expiratory rhonchi.  
Expiration was prolonged.  There were subtle rubs in the 
bases. There was hypertympany to percussion.  There were very 
subtle expiratory wheezes.  There was no use of accessory 
respiratory musculature.  There was no rib retraction.  The 
veteran was noted to have asthma by history, and an abnormal 
pulmonary examination.  The examiner noted that the veteran 
would have difficulty performing work related to physical 
activities such as walking, lifting, or carrying, because of 
his pulmonary complaint.

Records indicate that the veteran was hospitalized in August 
1993 for an asthma attack.  Lungs were noted to have diffuse 
expiratory wheezes, expiratory phase longer than inspiratory.  
Upon admission, it was noted that his nocturnal wheezing had 
grown progressively worse until he became completely unable 
to catch his breath.  The veteran was administered 
medication, after which he improved, and it was noted at 
discharge that pulmonary function tests were at baseline.

The transcript of a hearing dated March 1994 indicates that 
the veteran reported that he did not have any problems with 
breathing prior to his entry into the military.  The veteran 
reported that he felt he started having problems with 
shortness of breath in the military.  He indicated, that, at 
present, he was on several different medications for his 
respiratory problem, to include several inhalers.

Hospital summaries dated March 1995 indicated that the 
veteran was diagnosed with acute asthma, aspiration 
pneumonia, and esophageal stricture.

A letter dated April 1995 from a private physician indicated 
that the veteran had normal pulmonary functioning except for 
a mild amount of hyperinflation, and negative sinus films.  
His chest X-ray was normal.  He presented with some symptoms 
of asthma and allergy and continued to have a knot in his 
throat.  The examiner indicated that he found on E-scope a 
lot of reflux esophagitis and reflux disease.  The examiner 
indicated that he thought the veteran had bronchospasm and 
maybe some underlying asthma from being a child, but that it 
was mainly made worse by his sinusitis and his reflux 
disease.  The examiner prescribed several medications for the 
veteran.

An April 1996 discharge summary indicates that the veteran 
was hospitalized for several days, with final diagnoses of 
resolving bronchospasm, asthma exacerbation, acute 
tracheobronchitis, and dyspnea.

The veteran received a VA examination in May 1996.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that he first developed asthma in 
service, in April 1978.  He reported having frequent asthma 
attacks, usually in the spring or the fall.  The veteran 
indicated that he had been smoking for 20 years.  Upon 
examination, chest expansion was good and equal bilaterally.  
Breath sounds were clear both to inspiration and expiration.  
The veteran was diagnosed with bronchial asthma, which the 
examiner noted was documented in the veteran's history on 
several occasions, as well as peptic ulcer disease with 
gastroesophageal reflux disease.  An X-ray report at that 
time noted that the veteran's lungs were mildly 
hyperexpanded.

In August 1996, the veteran reported that he had been having 
only rare episodes of dyspnea on exertion.  The veteran 
reported that he was doing well on medication.

In February 1997, the veteran again noted that his only chest 
complaint was occasional mild dyspnea on exertion.  He noted 
that he had recently reduced his smoking from one pack a day 
to a half pack a day.

In February 1998, the veteran again denied any chest symptoms 
and complaints except for occasional episodes of dyspnea on 
exertion.  He reported more gastrointestinal symptoms.  Upon 
X-ray, lung fields were noted to be clear.  The veteran was 
diagnosed with chronic obstructive pulmonary disease.

A letter from a private physician dated July 1998 indicated 
that the veteran had been treated by him since November 1994, 
with a prior medical history of asthma for roughly the past 
20 years.  He indicated that the veteran complained of 
intermittent episodes of shortness of breath and 
bronchospasms, which on most occasions resolved with 
medication.  He noted that the veteran probably had grade 3 
dyspnea that resulted in recurrent acute bronchospasm from 
various stimuli such as cigarette smoke, pollen, and cold 
air.

The veteran received a further VA examination in March 1999.  
The report of that examination indicates, in relevant part, 
that the veteran reported that he did not have asthma in 
childhood, but that he would have a stuffy nose in the spring 
and fall.  He reported smoking 4 to 5 cigarettes a day.  He 
has smoked up to a pack of cigarettes in the past 18 to 20 
years.  He gave a history of a cough most of the time, but 
more so at night, a productive cough with greenish sputum, 
sometimes clear.  His asthmatic attacks were reportedly worse 
during the spring and fall, and he gave a history of sinus 
problems, also with stuffiness of the nose.  

Upon examination, the veteran was noted to have audible 
wheezing.  He also had mild accessory muscle use in the neck.  
No cyanosis was noted.  Lungs revealed slightly decreased 
breath sounds all over the lung field, and diffuse rhonchi 
heard.  Chest X-ray noted mild chronic bronchitis, with no 
acute infiltrates.  Pulmonary function testing from that time 
revealed an FEV-1 of 41% predicted and an FEV-1/FVC of 56% 
predicted.  The veteran was diagnosed with allergic rhinitis 
and chronic bronchial asthma.  The examiner indicated that it 
appeared that the veteran had mild symptoms of asthma prior 
to the service, which was aggravated in the military.

The veteran received another VA examination in February 2000.  
The report of that examination indicates that the veteran 
gave a definite history of having had chronic sinus problems 
in childhood and a history of always having had a stuffy 
nose, and getting stuffed up.  He gave a history of a cough 
early in the morning, with green to yellow phlegm.  No 
history of hemoptysis.  He gave a history of shortness of 
breath with exertion, which had been one of his main symptoms 
of asthma for a long time.

Upon examination, no cyanosis or clubbing was noted.  There 
was no accessory muscle use.  Lungs revealed slightly 
decreased breath sounds in the lung bases and scattered 
rhonchi were heard.  The veteran was diagnosed with chronic 
allergic rhinitis with chronic bronchial asthma.  The 
examiner indicated that it was highly probable that the 
veteran had allergic symptoms and chronic allergic rhinitis 
and mild symptoms of asthma prior to the military, and that 
his asthma increased in severity in the military, possibly 
due to his exertional exercises or exposure to allergens, 
inhalants, and irritants in the military.  His asthma 
progressed in severity in the military beyond the natural 
progression of the disease.

The veteran received a further VA examination in November 
2001.  The report of examination indicates that the veteran 
reported that his major problems were with changes in the 
season and the pollen season.  He reported that he had early 
morning and late night coughing, occasionally productive.  
Some postnasal drainage was noted.  His chest was somewhat 
hyperresonant, with scattered tight rales.  The veteran was 
diagnosed with bronchial asthma.  X-rays taken at that time 
showed no acute lung infiltrates or pleural effusions.

Pulmonary function testing dated December 2001 noted that the 
veteran had FEV-1 of 64% predicted, and FEV-1/FVC of 79% 
predicted.  The physician noted that the reduced dynamic lung 
volumes were probably due to gas trapping.  The examiner 
indicated that reduced midflows with evidence of gas trapping 
could suggest obstruction, but were effort dependent.  
Reduced ventilatory capacity suggested poor effort or 
neuromuscular disease.  There was normal diffusion.

The veteran received a hearing at the RO in December 2001.  
The transcript of that hearing indicates that the veteran 
felt his main problems from his asthma were shortness of 
breath and susceptibility to colds.  He noted that he also 
had wheezing and pain in his sides.  The veteran's wife 
reported that she noticed that he became short of breath very 
easily.  The veteran indicated that he mostly just watched TV 
all day.

The veteran received a hearing before the undersigned 
Veterans Law Judge in December 2002.  The transcript of that 
hearing indicates that the veteran reported that his main 
problems related to his asthma were shortness of breath, 
finding it hard to breathe, frequent catching of colds, and 
sinus problems with runny nose and itchy eyes.  The veteran 
indicated that he could only walk a short distance without 
having shortness of breath.  He indicated that he had 
wheezing every day, particularly early in the morning and 
late at night.  The veteran indicated that the worst months 
for him were the spring and the fall.

An April 2004 VA pulmonary function test showed pre-
bronchodilator FEV-1 of 36% and FEV-1/FVC of 59%.  The 
examining physician noted that this testing was consistent 
with severe obstructive lung disease.  The lungs showed 
diffuse wheezes with mild prolongation of expiratory phase, 
but no respiratory distress.  The impression was poorly 
controlled reversible obstructive airway disease/chronic 
obstructive pulmonary disease.  

The October 2004 VA examination indicates that the claims 
file was reviewed by the examiner.  The veteran reported 
current cigarette smoking of half a pack per day.  The 
veteran reported having a productive cough daily in the 
morning, with sputum gray to clear in color.  He denied 
hemoptysis.  He stated that he was usually stable when not 
exerting himself, but had shortness of breath upon exertion.  
Running forty yards or walking for 250 yards at a normal pace 
would cause him to have dyspnea.  He reported having asthma 
attacks in the spring or fall when there was pollen in the 
air.  He reported having an asthma attack every two weeks 
during the spring or fall.  Between the attacks, he would 
have a runny nose and coughing.  His medications included a 
home Albuterol nebulizer, which he used during the spring and 
fall asthma attacks.  He denied having asthma attacks in the 
winter, and reported that he only had asthma attacks in the 
summer if he overexerted himself.  Other current treatment 
included various inhalers.  He stated that the home nebulizer 
usually prevented him from having to go to the doctor's 
office or the emergency room.  He denied having any periods 
of incapacitation since 1997, when he had a pulmonary 
embolus.  

On examination, breath sounds were clear to auscultation 
bilaterally.  There was no hyper-resonance noted upon 
percussion.  The veteran did not have "increased work of 
breathing" during the examination.  There was no use of 
accessory muscles.  The chest had a normal diameter.  There 
was no kyphoscoliosis, or pectus excavatum noted.  There was 
no cyanosis of the skin, and examination of the nails 
revealed capillary refill less than one second.  There was no 
clubbing of the nails.  

Pulmonary function test showed post bronchodilator treatment 
FEV-1 of 75% predicted, and FEV-1/FVC of 76% predicted.  The 
examiner stated that pulmonary function tests showed mild 
obstructive lung defect, with good response to 
bronchodilator.  Chest X-ray showed mildly hyperinflated 
lungs, consistent with a diagnosis of asthma.  The examiner 
stated that in his opinion, bronchial asthma had a minimal 
effect on the veteran's ability to maintain employment.  He 
noted that the pulmonary function tests showed good response 
to bronchodilator, which suggested that the veteran's 
symptoms were controlled well with use of bronchodilators.  
He stated that the veteran may be more suited to a job that 
caused less exertion and exposure to weather extremes, based 
upon his subjective information.  The examiner noted that the 
veteran should also abstain from cigarette and marijuana 
smoking to improve his lung capacity, which would therefore 
increase his ability to work at gainful employment.  

The Law

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

During the pendency of the veteran's appeal, VA amended the 
criteria used for evaluating the severity of diseases of the 
trachea and bronchi-such as asthma.  Consequently, VA must 
rate the severity of his asthma under both the former and 
revised criteria and apply the version that is most favorable 
to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Either the old or new rating criteria may apply to 
the veteran's case, whichever are more favorable to him, 
although the new criteria are only applicable to the period 
of time since their effective date.

Prior to October 7, 1996, VA regulations provided that a 10 
percent rating was assigned for mild paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  The note following Diagnostic Code 6602 
states that in the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attacks must be of record.  A 30 percent rating requires 
moderate disability; asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
warranted for asthma when it was severe-manifested by 
frequent attacks (one or more weekly), marked dyspnea on 
exertion between the attacks with only temporary relief by 
medication, and preclusion of more than light manual labor.  
A 100 percent rating was warranted when the asthma was 
pronounced-manifested by very frequent attacks with severe 
dyspnea on even slight exertion between them, and with marked 
weight loss or other evidence of severe impairment of health.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Effective October 7, 1996, bronchial asthma is evaluated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  A 10 
percent evaluation is assigned where the forced expiratory 
volume in one second (FEV-1) is 71-to-80 percent predicted, 
or; where the FEV-1/forced vital capacity (FVC) is 71-to-80 
percent, or; where intermittent inhalational or oral 
bronchodilator therapy is used for treatment.  A 30 percent 
rating is warranted where the FEV-1 is 56-to-70 percent 
predicted, or; where the FEV-1/FVC is 56-to-70 percent, or; 
where daily inhalational or oral bronchodilator therapy is 
used, or; where inhalational anti-inflammatory medication is 
used.  A 60 percent rating is warranted where the FEV-1 is 
40-to-55 percent predicted, or; where the FEV-1/FVC is 40-to-
55 percent, or; with at least monthly visits to a physician 
for required care of exacerbations, or; where intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids are required.  A 100 percent 
rating is warranted where the FEV-1 is less than 40-percent 
predicted, or; where there is an FEV-1/FVC less than 40 
percent, or; where there is evidence of more than one attack 
per week with episodes of respiratory failure, or; where 
symptoms require the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  In the absence of clinical findings of asthma 
at time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Note.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.






Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's service-connected asthma is currently 
properly rated as 30 percent disabling.  

In September 1989, the veteran was noted to have an FEV-1 of 
70%, and an FEV1/FVC of 75% predicted.  In January 1993, the 
veteran was noted to have an FEV-1 of 68%, and an FEV-1/FVC 
of 59% predicted.  In March 1999, the veteran was noted to 
have an FEV-1 of 41%, and an FEV-1/FVC of 56% predicted.  In 
December 2001, the veteran was noted to have an FEV-1 of 64%, 
and an FEV-1/FVC of 79% predicted.  In April 2004, the 
veteran was noted to have an FEV-1 of 36%, and an FEV-1/FVC 
of 59%.  In October 2004, the veteran was noted to have an 
FEV-1 of 75%, and an FEV-1/FVC of 76%, and the veteran 
reported having an asthma attack every two weeks during the 
spring or fall.  Additionally, the veteran receives Social 
Security benefits, based on a determination that various 
severe impairments, which include asthma, render him unable 
to do continuous work on a sustained basis.  

As to a rating under the regulations in effect prior to 
October 7, 1996, the Board finds that the veteran has been 
properly rated as 30 percent disabled throughout the entire 
appeal period.  At no time during the appeal period has the 
medical evidence demonstrated that the veteran has had severe 
asthma manifested by frequent attacks (one or more weekly), 
marked dyspnea on exertion between the attacks with only 
temporary relief by medication, and preclusion of more than 
light manual labor.  The Board notes that the veteran has 
suffered from dyspnea and other asthma symptoms; however, the 
medical evidence shows that the veteran's asthma repeatedly 
improved with medication.  There is no evidence that shows 
that the veteran suffered from frequent asthma attacks (one 
or more weekly) during the appeal period.  Notably, the 
veteran reported in October 2004 that he only had asthma 
attacks in the spring or fall when there was pollen in the 
air, and during the spring and fall, his asthma attacks would 
only occur once every two weeks.  Additionally, while the 
veteran was granted Social Security benefits, as noted above, 
in October 2004, the VA examiner indicated that bronchial 
asthma had a minimal effect on the veteran's ability to 
maintain employment.  Because there is evidence unfavorable 
to the claim that the Board finds more persuasive than the 
favorable evidence, the Board concludes that the 
preponderance of the evidence is against entitlement to an 
increased initial evaluation in excess of 30 percent for 
bronchial asthma under the regulations in effect prior to 
October 7, 1996. 

As to a rating under the regulations in effect after October 
7, 1996, the Board finds that the veteran has been properly 
rated as 30 percent disabled throughout the entire appeal 
period.  There are six FEV-1 and FEV-1/FVC readings included 
in the veteran's claims file.  Regarding the set from April 
2004, which notes FEV-1 of 36% and an FEV-1/FVC of 59%, the 
study seems to indicate that such results were pre-
bronchodilator findings.  The Board notes that the 
supplementary information published with promulgation of the 
current rating criteria indicates that post-bronchodilator 
findings are the standard in pulmonary assessment.  61 Fed. 
Reg. 46723 (1996).  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 
1996) (VA assesses pulmonary function after bronchodilation).  
Accordingly, the Board will not consider the April 2004 pre-
bronchodilator findings in rating the veteran's level of 
disability under the current rating criteria. 

Of the five FEV-1 and FEV-1/FVC readings left to consider, 
the March 1999 findings indicate that the veteran had an FEV-
1 of 41%, and an FEV-1/FVC of 56% predicted.  The March 1999 
FEV-1 reading of 41% warrants the veteran a 60 percent rating 
under the current criteria.  However, all other FEV-1 and 
FEV-1/FVC readings throughout the appeal period warrant the 
veteran a 30 percent rating.  Additionally, there is no 
medical evidence that the veteran visits a physician for 
required care of exacerbations at least every month, or that 
the veteran's condition requires at least three courses of 
systemic (oral or parenteral) corticosteriods per year.  
Because there is evidence unfavorable to the claim that the 
Board finds more persuasive than the favorable evidence, the 
Board concludes that the preponderance of the evidence is 
against entitlement to an increased initial evaluation in 
excess of 30 percent for bronchial asthma under the 
regulations in effect after October 7, 1996.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply, and an 
increased initial rating must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); see Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an increased initial evaluation for bronchial 
asthma is denied.



	                        
____________________________________________
D.C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


